Citation Nr: 1335037	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  10-13 670	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory Reyhan Layne, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.
 These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine and Detroit, Michigan.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and service connection for a low back disorder are remanded to the RO.


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in a final rating decision issued in January 2002.

2.  The evidence submitted since the RO's January 2002 final rating decision includes VA treatment records, Social Security Administration (SSA) records, and lay statements.

3.  Evidence received since the January 2002 decision raises a reasonable possibility of substantiating the claim of service connection for a back disorder. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a) (2013).

2.  New and material evidence has been presented since the January 2002 rating decision and therefore, the claim of entitlement to service connection for a back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder on appeal herein. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  This is so because the Board is taking action favorable to the Veteran by reopening the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412   (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. § 3.104.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, a January 2002 rating decision denied service connection for a low back disorder.  The RO explained that there was no nexus between the Veteran's back disability and his service-connected left knee disorder or military service.  The Veteran was notified of that decision in February 2002.  He did not file a notice of disagreement, and new evidence was not submitted during the appeal period.  Therefore, the January 2002 rating decision is final and may not be reopened in the absence of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a). 

The evidence considered by the Board in making its January 2002 decision included written statements from the Veteran and his representative; the Veteran's service medical treatment records; VA medical treatment records; and the report from the VA medical examination conducted in December 2001.

Evidence added to the claims file since the January 2002 rating decision includes statements from the Veteran and R.L.F., a physical therapist; VA treatment records; and SSA records.  The evidence received is "new" in the sense that it was not previously before agency decision makers.  The statement from R.L.F. notes her familiarity with his knee and ankle disabilities, and her observation that "[a]fter several years of compensating and abnormal gait, his structures have changed, causing increased pressure and stress to the low back and pelvic region. . . .  This results in low back and hip pain."

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, that is, a causal relationship between the present, claimed back disorder and the Veteran's service connected knee disability. When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  See Justus v. Principi, 3 Vet. App. 510 (1992); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received, the claim of entitlement to service connection for a low back disorder is reopened and to this extent only, the appeal is granted.


REMAND

Review of the December 2001 examination report reflects that it is inadequate upon which to base an appellate decision.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).

The December 2001 VA examiner noted the Veteran's claim that in 1998, his left knee buckled causing him to fall and sustain injuries to his right ankle, right knee, and lower back.  The examiner also noted the Veteran's claim that his back disorder had persisted since 1998.  After an examination of the Veteran and an x-ray, mild degenerative arthritis of the lumbar spine was diagnosed.  The examiner opined that "current disability of the Veteran's lower back . . . . [is] independent of the Veteran's left knee condition.  There is no evidence of aggravation."

The conclusion provided by the December 2001 VA examiner is insufficient as there is no rationale provided to support the conclusion reached, as the VA examiner failed to explain why the Veteran's current back disorder could not be due to his service-connected left knee disability or to the injuries sustained in the 1998 fall.  Moreover, the VA examiner failed to address the Veteran's lay statements that he had continuous back symptoms since the 1998 fall.  Accordingly, the Board finds the December 2001 VA examiner's opinion regarding the etiology of the Veteran's current back disorder to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).   Thus, a new VA examination must be provided to the Veteran.

Additionally, the November 2008 letter from R.L.F. addressed ongoing treatment for the Veteran's back disorder.  Records pertaining to this ongoing treatment have not been obtained.  

The Veteran and his representative have specifically alleged that he is entitled to a TDIU because he is unemployable due to the impact of his service connected disabilities and his back disorder in the aggregate.  Therefore, because there is an outstanding claim related to service connection for a back disorder, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  Therefore, entitlement to a TDIU must again be considered after completion of the other development directed herein.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for entitlement to service connection for a back disorder and TDIU.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations to determine whether any back disorder found is related to his military service or to his service-connected disabilities.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed back disorder is related to the Veteran's active duty service.  The examiner must also state whether any diagnosed back disorder is due to or aggravated by any service-connected disorder.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to service-connection for a back disorder must be readjudicated.  If this issue on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

4.  Thereafter, a VA examiner must provide an opinion on the effects of the Veteran's service-connected disorders, on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of TDIU must be readjudicated.  If this issue on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

7.  After the Veteran and his representative have had an adequate opportunity to respond to the statements of the case on both issues on appeal, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


